NUMBER 13-14-00434-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOEL ELIZONDO,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


              ORDER TO FILE REPORTER’S RECORD
    Before Chief Justice Valdez and Justices Rodriguez, and Garza
                          Order Per Curiam

      This cause is before the Court on the reporter’s third request for an extension of

time until February 19, 2015. The reporter’s record in this matter was originally due on

November 5, 2014. The reporter’s request for extension states that she expects the

record in this appeal to be approximately 400 pages, explains the reason for the delay,
and indicates she is confident she can file the record by February 19, 2015.

       The Court, having fully examined the request, is of the opinion that, in the interest

of justice, an order should be entered. The Court looks with disfavor upon the delay

caused by the reporter’s failure to have heretofore filed the record in this matter.

       The Court GRANTS the reporter’s request for an extension of time. Reporter,

Sandra Chavez, is hereby ORDERED to file the reporter’s record in this Court no later

than 5:00 p.m. on February 19, 2015. If the reporter fails to file the record within the

foregoing specified period of time, the Court will act appropriately to avoid further delay

and to preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of January, 2015.




                                             2